SANDSTROM, Justice,
dissenting.
[¶ 43] I respectfully dissent.
[¶ 44] There is no dispute that the purpose of S.B. 2354 before the 1981 Legislative Assembly was to deny unemployment benefits when it is the claimant’s work that is stopped — not necessarily all of the employer’s work that is stopped — because of a labor dispute. There is also no dispute that the law was not to deny unemployment benefits to “innocent bystanders” who are out of work because of a labor dispute of other workers.
[¶ 45] It is also undisputed that no one told the legislature that it was changing the law in any way regarding lockouts. But the legislature was explicitly told that the change in the law was to deny unemployment benefits to workers involved in a labor dispute when the employer’s work is not stopped.
[¶ 46] The majority relies on an audio recording of the Senate hearing. The majority interprets the words on that recording to achieve a result inconsistent with the purpose of the legislation under consideration. The majority does not discuss interpretation of the words consistent with the purpose of the legislation.
[¶ 47] The statutory language in dispute is “the individual’s unemployment is due to a strike, sympathy strike, or a claimant’s work stoppage dispute of any kind which exists because of a labor dispute at the factory, establishment, or other premises.” The majority asserts that the plain meaning of this language is limited to cases in which the claimants decide to stop work in a labor dispute and does not include cases in which the employer decides to stop the work in a labor dispute. It does not discuss the interpretation consistent with the purpose of the legislation. Yet another interpretation — not thoroughly discussed by the majority — considers the entire sentence and recognizes that the words “a claimant’s work stoppage dispute” is to separate out “innocent bystanders” to a labor dispute whose work may be interrupted because of a strike or lockout in which they are not participants. For example, a coal strike or lockout that shuts down a steel mill might result in steelworkers being laid off. A steel strike or lockout might result in no work for railroad workers who transport the steel or for workers in an industry that would have used the steel. Or a strike or lockout by industrial workers at a facility might shut down the plant, putting office workers not otherwise involved in the dispute out of work. While Job Service interpreted the previous statutory language to provide innocent bystanders protection, the addition of “a claimant’s” could be interpreted to make that protection explicit.
[¶ 48] There are a number of problems with the majority’s interpretation.
[¶ 49] The majority’s interpretation renders the words “a claimant’s work stoppage dispute” meaningless. It says that “a claimant’s work stoppage dispute” means strike, but strike is already in the clause, and “a claimant’s work stoppage dispute” would be redundant. The North Dakota Century Code tells us how it is to be interpreted, and every word is intended to have effect. See N.D.C.C. § 1-02-38(2). But under the majority’s interpretation, either the word “strike” or the words “a *50claimant’s work stoppage dispute” are meaningless.
[¶ 50] The legislature is presumed to know how the courts have interpreted a statute. See Lamb v. State Bd. of Law Examiners, 2010 ND 11, ¶ 10, 777 N.W.2d 343 (“ ‘Where courts of this State have construed [a] statute and such construction is supported by the long acquiescence on the part of the legislative assembly and by the failure of the assembly to amend the law, it will be presumed that such interpretation of the statute is in accordance with legislative intent.’”) (quoting City of Bismarck v. Uhden, 513 N.W.2d 373, 376 (N.D.1994)); Effertz v. N.D. Workers Comp. Bureau, 525 N.W.2d 691, 693 (N.D.1994) (“The legislature is presumed to know the construction of its statutes by the executive departments of the State and the failure to amend the statute indicates legislative acquiescence in that construction.”); see also United Hosp. v. D’Annunzio, 514 N.W.2d 681, 684 (N.D.1994); State ex rel. Kjelden v. Horne, 98 N.W.2d 150, 154 (N.D.1959). Work stoppages or “stoppages of work” in the statute had previously been interpreted to encompass both stoppages because of strikes and stoppages because of lockouts. Robberstad v. Dir., N.D. Emp’t Sec. Bureau, Burleigh County Civil Case No. 28570 (1980). If the legislature wanted to exclude lockouts, in its final language it would not have left in “work stoppage dispute,” which includes both strikes and lockouts.
[¶ 51] The phrase “work stoppage dispute” means “strikes and lockouts.” Under the majority’s interpretation, the added phrase “a claimant’s” means “not lockouts.” Thus the majority’s interpretation suggests the legislature intended the phrase “a claimant’s work stoppage dispute” to mean “strikes and lockouts, but not lockouts.” This is not reasonable, and a reasonable construction is presumed. N.D.C.C. § 1-02-38(3) (“In enacting a statute, it is presumed that [a] just and reasonable result is intended.”).
[¶ 52] Since the rules for statutory interpretation direct that every word is to have meaning, the “innocent bystander” interpretation and not the majority’s interpretation is correct. N.D.C.C. § 1-02-38(2) (“In enacting a statute, it is presumed that [t]he entire statute is intended to be effective.”).
[¶ 53] If a statute is ambiguous, N.D.C.C. § 1-02-39(1) tells us:
If a statute is ambiguous, the court, in determining the intention of the legislation, may consider among other matters:
1. The object sought to be attained.
[¶ 54] The history of the statute reflects that its purpose was to preclude unemployment benefits to those in labor disputes even if the work did not completely stop. Appellant claimants agree this was the intent of the law. See Appellant’s Brief ¶¶ 43^4.
[¶ 55] The history of the 1981 legislation reflects that in 1980, union employees at Amoco Oil Company in Mandan went on strike. See Amoco Oil Co. v. Job Serv. North Dakota, 311 N.W.2d 558, 559 (N.D.1981). Rather than shut down its refinery, Amoco employed temporary workers to keep the refinery operating. The striking employees filed for unemployment compensation. Those claims were denied by a claims examiner in the Job Insurance Division, but an appeals tribunal reversed, and the striking employees were awarded unemployment compensation because “a stoppage of work,” as required by the statute, did not occur; Amoco did not shut down or significantly reduce the plant’s operations. See id. Amoco untimely filed a request for Job Service review, and Job Service denied the .request as untimely. The district court affirmed, and Amoco *51appealed to this Court. This Court affirmed the benefit award because the appeal was untimely. Id. at 564.
[¶ 56] During the 1981 legislative session, Senator William Parker introduced Senate Bill 2854 to amend N.D.C.C. § 52-06-02(4) to preclude unemployment compensation in cases such as the Amoco strike when the plant remained in operation. As the majority notes, frustrated with Job Service’s interpretation of “stoppage of work,” Amoco and other businesses testified in support of S.B. 2354. See Hearing on S.B. 2354 Before the Senate Industry, Business and Labor Comm., 47th N.D. Legis. Sess. (Feb. 2, 1981) (testimony of Jim Calley, Amoco Oil Company Employee Relations Manager, and Jim DuBois, Northwestern Bell Telephone). Amoco’s Calley proposed an amendment adding the words “a claimant’s” before the words “work stoppage dispute.” When adopted, the amendment left the following legislation:
Subsection 4 of section 52-06-02 of the 1979 Supplement to the North Dakota Century Code is hereby amended and reenacted to read as follows:
4. For any week with respect to which it is found that his unemployment is due to a stoppage of work strike, sympathy strike, or a claimant’s work stoppage dispute of any kind which exists because of a labor dispute at the factory, establishment, or other premises at which he is or was last employed; provided that this subsection shall not apply if it is shown that:
a. He is not participating in or directly interested in the labor dispute which caused the stoppage-of work strike, sympathy strike, or a claimant’s tuork stoppage dispute of any kind; and
b. He does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage strike, sympathy strike, or a claimant’s work stoppage dispute of any kind occurs, any of whom are participating in or directly interested in the dispute; provided, that if in case separate branches of work, which are commonly conducted as separate businesses in separate premises, are conducted in separate departments of the same premises, each such department shall, for the purpose of this subsection, be deemed to be a separate factory, establishment, or other premises, and- provided further,-that there shall not-be- deemed to ■ be a stoppage-of-work in any factory, — establishment,—or—other premises unless-there shall be a substantial stoppage-of work in each of said factory, -establishment, or other premises.
1981 N.D. Sess. Laws ch. 508. The majority also does not discuss the language in subsections (a) and (b), which is inconsistent with its interpretation.
[¶ 57] Labor leader and State Representative Jim Gerl told the committee, “The fact of the matter is, Amoco screwed up. And now they’re coming to ask you to redo a law for them.”
[¶ 58] The majority, in supporting its interpretation, relies primarily on its transcription of an exchange near the end of the Senate committee hearing. The hearing exchange was between State Representative and labor leader Jim Gerl — an opponent of the bill, an Amoco employee, and two senators paraphrasing what they believed others were saying. None of this exchange is in the committee minutes. So *52any legislator who wanted to check the minutes before deciding how to vote on the bill would have found only that the legislation was intended to further restrict the ability of employees to receive unemployment benefits while in a work stoppage dispute even if some work continued at the plant or place of employment. If the governor, in deciding whether to sign the legislation, reviewed the minutes, he would have found the same.
[¶ 59] But the recording is not as helpful to the majority as it claims. Before Senator Reiten’s statement relied on by the majority, Amoco’s Calley gave an explanation of “a claimant’s” completely consistent with the legislative purpose of precluding benefits for a claimant in a work stoppage even when the plant is not shut down.
Chairman Reiten: Any other questions of Mr. Gerl? Thank you, Representative Gerl. Anybody else opposed to 2354? [Whisper, “counsel would like to explain the words ‘a claimant’s’” ... ] Ok, you, uh, just you explain the words. I don’t want you to testify on a case, that part’s over. Tell us what the word means ...
Jim Calley: I’d like to explain, I guess, since I suggested the change. The problem with the present law, it says a stoppage of work disqualifies you from benefits. And the way that the state job service bureau interprets stoppage of work, they say it means an employer’s stoppage of work — the employer’s plant has to cease working — rather than the employee or the person filing the claim, the claimant’s stopping work. So just to make sure there is no doubt in anybody’s mind what kind of a stoppage of work we’re talking about in this new amendment, I suggested adding the words “a claimant’s” apostrophe “s” stoppage of work so we know it’s him voluntarily stopping work and not the plant stopping work.
(Emphasis added.) Senator Reiten and Senator Tennefos misinterpret what Calley has told them, but Calley does not agree with them, and he has been told he is not to testify further. The mere fact that a senator or two might have misunderstood testimony or the current status of the law does not change the law.
[¶ 60] The majority does not discuss what happened when the legislation was heard before the House Industry, Business and Labor Committee. In his transcribed testimony before the committee, Job Service Deputy Executive Director Mike Deisz explained the bill, which included the words “a claimant’s work stoppage dispute” in it, and told the committee the bill precluded benefits for workers in a work stoppage dispute:
Once, this is where the change in the law comes into effect, the present time, under present law, if there’s a dispute, and that dispute results in a stoppage of work, once there is a substantial resumption of activity, or the stoppage/substantial stoppage at work no longer exists, individuals who are unemployed because of the dispute could begin to draw benefits, even if the dispute had not formally ended. We had a case several years ago where the Gary [Amoco] was involved. During the course of the dispute, jobs were eliminated, those people then were determined eligible at that point in time. A situation where normal activities are resumed because of hiring of other workers, and, again, once the activities resume, those people were unemployed because of a stoppage and the dispute could become eligible for benefits. Under Senate Bill 235Jh no benefits would be paid to those individu*53als who are involved in the dispute until the dispute is ended.
(Emphasis added.) Deisz also told the House Industry, Business and Labor Committee:
If there is a substantial stoppage of work because of the dispute, individuals who became unemployed because of a work stoppage would be disqualified or paid benefits on the following basis: first of all, all individuals who are unemployed because of the stoppage resulting from the dispute would be disqualified, unless they demonstrate that they were not participating in or directly involved in the dispute or were not a member of the class of workers who are employed at the premises before the dispute started. An example would be that, say there’s a factory, and then a, the assembly line workers go out on strike; because the work stops and the factory shuts down, a secretary could become unemployed because of the strike. In that case, if that individual is not a member of the class of workers involved in the dispute and is not actively involved in the dispute, that person would be eligible for benefits if they met the other requirements of the law.
(Emphasis added.)
[¶ 61] Nothing was said about excluding lockouts.
[¶ 62] State Representative and labor leader Jim Gerl testified against the bill before the House committee as well. If, in fact, the bill was intended by the legislature to be a huge boon to organized labor by allowing unemployment benefits to workers involved in labor disputes in case of lockouts, why would Representative Gerl have opposed the bill? Why did he vote against it? Indeed, Gerl’s House testimony does not assert, nor does anyone’s House testimony assert, that adding the words “a claimant’s” excludes lockouts. Instead, if anything, Gerl’s testimony is contrary to that assertion:
The words “a claimant’s” when added to this bill, as the Senate did, were just to increase the chance for confusion and the expensive possibility of the need to seek clarification of the courts.
[¶ 68] All the other labor representatives testifying before the House committee condemned the legislation.
[¶ 64] For example, Lloyd Putney, representing Ironworkers Union # 793, told the committee:
I’m against the bill. Labor’s fought hard for many of these labor laws. Labor laws on the book to handle these situations, and I guess probably we could solve the whole thing with unemployment, workman’s comp, and various other bill[s]. We could just pool all of the money together, we could give all the money to the state penitentiary, we could just lock up all the workers until they’re needed finally. We could use the money for gruel and cornbread. We could feed the workers until they’re finally needed and then put 'em to work. We could chain ‘em up so we know damn well they couldn’t walk off the job. These kind of regressive laws are sickening.
(Emphasis added.)
[¶ 65] The majority argues the primary purpose in interpreting legislation is to give effect to the legislative intent. Does anyone really believe the legislature’s intent with this bill was to give a huge benefit to organized labor?
[¶ 66] Long-standing interpretations by an agency are to be given deference in interpreting an ambiguous statute. Job Service gave its interpretation of the final form of the legislation to the House Industry, Business and Labor Committee before *54the legislation was adopted. That interpretation supports that the legislation applied to both strikes and lockouts.
[¶ 67] The majority incorrectly claims the principal of ejusdem generis strengthens its interpretation. While not included in the North Dakota Century Code instructions on how it is to be interpreted, the principal can be helpful in some cases in discerning the intent of legislation. “The ejusdem generis canon applies when a drafter has tacked on a catchall phrase at the end of an enumeration of specifics, as in dogs, cats, horses, cattle, and other animals.” Antonin Scalia and Bryan A. Garner, Reading Law: The Interpretation of Legal Texts 199 (2012) (emphasis added). But here a catchall phrase was not tacked on. Rather, additional specifics were added to pre-existing language. And N.D.C.C. § 1-02-89(4) tells us specifically that in interpreting an ambiguous statute, the “former statutory provisions” are to be considered.
[¶ 68] Finally, as the Attorney General argues, the Job Service interpretation is consistent with a policy of remaining neutral in labor disputes. See Robberstad v. Dir., N.D. Emp’t Sec. Bureau (North Dakota subscribes to the “general policy of neutrality by the state in labor disputes.”).
[¶ 69] I would affirm.
[¶ 70] Dale V. Sandstrom